816 F.2d 673
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Edward STARKS, Petitioner-Appellant,v.Wayne B. WINEBRENNER, Warden, Respondent-Appellee.
No. 86-7401.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1987.Decided April 3, 1987.

Before PHILLIPS and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Charles Edward Starks, appellant pro se.
Stephen Howard Sachs, Attorney General, Rex Charles Schultz, Office of the Attorney General, for appellee.
PER CURIAM:


1
Charles Starks filed a habeas petition pursuant to 28 U.S.C. Sec. 2254.  The district court dismissed that petition without prejudice for failure to exhaust state remedies on June 5, 1986.  On July 23, 1986, Starks requested an extension of time in which to appeal that order.  The district court denied Starks' request for an extension.


2
In a civil suit, the parties have 30 days to appeal.  A timely notice of appeal is jurisdictional.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982).  For 30 days following the initial appeal period, the district court may grant an extension of time to appeal for excusable neglect or good cause upon motion.   Myers v. Stephenson, 781 F.2d 1036 (4th Cir.1986).


3
Starks' request for an extension of time to appeal was received after the expiration of the 30-day appeal period.  The district court denied Starks' motion for an extension of time to appeal, finding no excusable neglect or good cause.  We find no abuse of discretion in that denial.  Because the extension was denied, Starks' appeal remains untimely.  Because no timely notice of appeal has been filed, this Court has no jurisdiction to hear the appeal.   Hensley v. Chesapeake & Ohio Railway Co., 651 F.2d 226, 228 (4th Cir.1981).


4
We dismiss the appeal for lack of jurisdiction.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


5
DISMISSED.